                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JASON DANIEL MUELLER,

                    Plaintiff,                             4:17CV3091

        vs.
                                                        MEMORANDUM
                                                         AND ORDER
CORRECTION CARE SOLUTIONS,
and BRAD JOHNSON,

                    Defendants.

       This matter is before the court on Plaintiff’s Motion for Leave to Proceed in
Forma Pauperis (“IFP”) (Filing No. 17) and correspondence which the court
liberally construes as a motion to amend his complaint (filing no. 18). The court
dismissed this matter without prejudice on December 5, 2017, after Plaintiff failed
to file an amended complaint and update his address as ordered by the court.
(Filing No. 14; Filing No. 15.) Copies of the court’s Memorandum and Order and
Judgment dismissing this matter were returned to the court as undeliverable at
Plaintiff’s last known address (the Lancaster County Department of Corrections).
(Filing No. 16.) Because this matter is closed and has been so for over a year, the
court will deny Plaintiff’s motions.

       If Plaintiff wishes to pursue his claims against Defendants Correction Care
Solutions and Brad Johnson, then he must file a new and separate action. Plaintiff
is advised that he will be required to pay the court’s filing fee for any new civil
action he files. See 28 U.S.C. § 1915(b).

        IT IS THEREFORE ORDERED that:

        1.    Plaintiff’s Motion for Leave to Proceed IFP (filing no. 17) is denied as
moot.
     2.     Plaintiff’s correspondence, which the court construes as a motion to
amend his complaint, (filing no. 18) is denied.

       3.     The clerk of the court is directed to update Plaintiff’s address using
the address indicated on the envelope included with Plaintiff’s IFP motion and
correspondence. The clerk of the court is further directed to send a copy of the
court’s December 5, 2017 Memorandum and Order (filing no. 14) and Judgment
(filing no. 15) along with this order to Plaintiff at his new address.

      Dated this 15th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                         2
